Citation Nr: 1401716	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-43 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1963 to April 1964 and on active duty from May 1968 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran has perfected a timely appeal of this decision.

In NODs received in May and July of 2010, the Veteran initially preserved for appeal the issues of entitlement to service connection for hypertension and flat feet, and to a compensable disability rating for bilateral hearing loss.  SOCs addressing those issues were provided to the Veteran in February 2011.  The Veteran did not subsequently perfect his appeal as to any of those issues by filing a substantive appeal.  Accordingly, those issues are not presently on appeal.

In May 2011, the Veteran presented testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the Las Vegas RO.  A transcript of those proceedings is associated with the claims file.

The Veteran's claim for service connection for an acquired psychiatric disability was denied previously by the Board in an October 2011 decision.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  As discussed more fully below, in March 2012, the Court granted a joint motion for remand that was filed by representatives for both parties; effectively vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In March 2013, the Board remanded this matter for further development, to include efforts to obtain additional records for treatment since May 2011 and arranging the Veteran to undergo a new VA psychiatric examination.  The Board is satisfied that the ordered development has been performed, and is prepared to proceed with its de novo consideration of the matter on appeal.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA and VBMS systems.  These electronically stored records have been reviewed and considered as part of the evidentiary record.


FINDINGS OF FACT

1.  The Veteran experienced symptoms of stress, depression, and anxiety during his active duty service.

2.  The Veteran's current depressive disorder has not been shown to be related to the symptoms experienced by the Veteran during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A pre-rating letter mailed to the Veteran in October 2008 notified him of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's December 2008 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, VA treatment records, lay statements, and hearing testimony have been associated with the claims file.  The Veteran was also afforded VA psychiatric examinations in October 2007 and August 2013 to determine the nature and etiology of his disorder.  An addendum opinion supplementing the August 2013 examination report was also obtained in October 2013.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the etiology of the Veteran's acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In support of his claim, the Veteran testified during his May 2011 Board hearing that he experienced depression during service.  Specifically, he testified that following his training, he was activated in April 1968 for anticipated deployment to Vietnam.  Prior to deployment, his spouse at that time, who reportedly had schizophrenia, had given birth to his first son before being committed for in-patient psychiatric care.  According to the Veteran, he became stressed and depressed due to concerns regarding care for his spouse and children, and he obtained a discharge for hardship from active duty service and was placed in the Army Reserves.  After his spouse was discharged from her hospitalization, the Veteran moved his family to California, where he began having nightmares about being recalled to service and losing his family.  The Veteran testified further that he was not aware that he had a psychiatric condition until two years ago, at which time he began receiving treatment for depression that was believed to be related to his active duty service.

The Veteran's claim is also supported by a statement from the Veteran's current spouse, who stated that she observed the Veteran weeping and becoming depressed.  According to her, the Veteran also became irritable when prompted to speak about his time in the service.

Consistent with the Veteran's assertions, the service personnel records show that the Veteran reported depression, excessive worry, and nervous trouble during a May 1968 clinical examination which was performed only two months before his separation from service.  Nonetheless, a repeat examination performed just prior to the Veteran's separation in July 1968 revealed normal clinical psychiatric findings.  Moreover, an accompanying July 1968 Report of Medical History reflects that the Veteran expressly denied having psychiatric symptoms such as frequent trouble sleeping; frequent or terrifying nightmares; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; or excessive drinking habit at that time.

The post-service treatment records show that the Veteran began receiving psychiatric treatment in July 2007, at which time, a depression screening performed at a VA Medical Center revealed positive results.  The following month, the Veteran was referred to the mental health department for an initial psychiatric evaluation.  At that time, he reported having a history of depression and stress during his active duty service and recited an in-service history that is essentially consistent with the hearing testimony described above.  He recalled that when he told service buddies that he was receiving a discharge, the other unit members showed ambivalence and had emotionless reactions, which reportedly caused the Veteran to experience guilt.  He elaborated further that as members of his former unit returned home, apparently after he was separated from service, he learned that his lieutenant was killed in action.  He also reported a post-service event in which he received an invitation to a reunion for his former unit and stated that he experienced powerful emotions and felt that he should not attend the reunion.  He stated that he presently felt sadness and had strong emotional reactions when seeing documentaries of Vietnam.  He also reported that he was having nightmares, depressed mood, stress, fatigue, slept a lot, and had poor concentration.  A multi-axis diagnosis provided at that time included an Axis I diagnosis of depressive disorder, not otherwise specified (NOS).

During an October 2007 VA examination, the Veteran reported feelings of sadness and crying around the time of year during which he was activated to go to Vietnam and was "torn away" from his spouse and newborn son.  Historically, he also reported having two motor vehicle accidents after service and that he sustained neck injuries which caused daily headaches and neck pain.

Socially, the Veteran reported that he was divorced from his first spouse in 1978, and attributed this divorce to his spouse's schizophrenia.  He reportedly remarried in the early 1980's and currently remained married to his second spouse.  He stated that he had three children from his first marriage and also had two stepchildren from his current spouse.  Although he reported that he did not socialize often, he stated that he did maintain contact with old friends.  He stated that he went out to restaurants on Fridays and enjoyed hobbies such as metal detecting, playing computer games, and traveling in his RV with his spouse to visit his grandchildren.  He stated that he generally went to bed at 7:30 or 8:00 at night and reported occasional difficulty falling asleep.

Occupationally, the Veteran reported previous work as a laborer, an assembly worker, a planning department employee for an aircraft company, and as a service station assistant manager before purchasing and operating his own service station for 10 years.  He stated that he eventually sold the service station and moved to Nevada where he worked as a bus driver for 10 years.  He reported that he ultimately was required to leave his job as a bus driver nine months ago due to physical disabilities which apparently resulted from the aforementioned post-service motor vehicle accidents.

A mental status examination revealed intermittent suicidal thoughts, albeit without specific plan or prior attempts; short term memory impairment; and reported depressed mood.  The Veteran became emotional during the examination and reported that he had decreased appetite, periods of tearfulness, and that his spouse complained that he was irritable.  During the examination, the examiner noted that the Veteran demonstrated signs of anhedonia, prominent social withdrawal, and a low sense of self worth.  The examiner noted further that the Veteran's symptoms had worsened over the past nine months after he left his job as a bus driver due to medical reasons.  The examiner provided a multi-axis diagnosis which confirmed the previous diagnosis of major depressive disorder and provided a new diagnosis of alcohol dependence that was in remission.  No opinion was given as to whether these diagnoses were related to the psychiatric symptoms experienced by the Veteran during his active duty service or to any other injury or illness sustained during active duty service.

Subsequent VA treatment records through October 2013 show that the Veteran continued to receive periodic psychiatric evaluation and treatment for ongoing depressive disorder.  Overall, these records do not show any significant changes in the Veteran's mental status.  A January 2009 record commemorating one of the Veteran's sessions with his VA licensed social worker reflects the opinion that the Veteran's depression was related to his "military experiences."  This opinion appears to be based upon the Veteran's reported history, as noted above, but is not accompanied by other rationale.  Moreover, it is unclear from the record as to whether the Veteran's social worker was aware of or considered the effect of the Veteran's injuries from his post-service motor vehicle accidents or his medically caused retirement from his job as a bus driver.

Pursuant to the Board's March 2013 remand, the Veteran was afforded a new VA psychiatric examination in August 2013 which was performed by a licensed VA psychiatrist.  The reported social history is consistent with that noted during his prior VA examination, and, the Veteran reported that he remained married to his current spouse of 22 years.  The Veteran stated that he maintained close contact with his children and denied having any martial or family problems.

The reported occupational history is also consistent with that noted above.  During the August 2013 examination, the Veteran admitted that he had no problem maintaining his civilian occupations prior to his post-service motor vehicle accidents.

The Veteran's reported mental health history is also consistent with that noted above.  In addition, the Veteran related for the first time in the records that he had experienced episodes of depression in 1984 due to slow business and financial limitations.  Despite the foregoing acknowledgment, the Veteran again stated that he did not know he had problems with depression until he began receiving mental health treatment in August 2007.  Upon review of the VA treatment records, the examiner noted that the Veteran admitted for initial mental health care with symptoms of diminished interest or enjoyment of life; lack of energy; depressed affect; decreased appetite; sleep disturbance; social withdrawal and muscle aches.  

Regarding his current symptoms, the Veteran reported stress from daily living, decreased energy, decreased motivation, and lack of activity due to unemployment.  He admitted that he felt stress in relation to the VA examination.  A mental status examination performed at that time revealed mild anxiety and depressed mood.  Demonstrated thought content was focused upon his active duty experience and near-deployment to Vietnam.  The examiner also noted that the Veteran appeared to be having modest concentration and memory difficulty.  Overall, the examiner concluded that the Veteran's disorder was marked by depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful circumstances.

Based upon the Veteran's history, responses during the examination, and mental health findings, the examiner confirmed the previous diagnoses of major depressive disorder.  In relation to the Veteran's in-service psychiatric symptoms, the examiner opined that the Veteran appeared to be having a life circumstance problem (related to his former spouse's psychiatric hospitalization and concurrent deployment notice to Vietnam) and experienced an adjustment reaction while in the service.  The examiner correctly noted that there was no documented medical or mental health treatment for major depressive disorder at that time.  Moreover, the examiner noted that the Veteran's anxiety and depression symptoms did not impair his functioning during military service and that he was also able to maintain continued employment following service.

The examiner opined that the Veteran's major depressive disorder symptoms appeared to have probable onset after he became disabled following his motor vehicle accidents in 2006 or 2007.  The examiner also pointed out that the Veteran was having multiple joint and back pain and other health issues which contributed to his unemployment and limited financial situation.  Overall, the examiner opined that a combination of these non-service-related factors resulted in the Veteran's major depressive disorder.

The Board notes that the August 2013 VA examination report indicates that the claims file was not reviewed by the examiner in conjunction with the examination.  In an October 2013 addendum, however, the examiner attested that she did have an opportunity to review the claims file.  No corresponding change or alteration in the stated findings or opinions was provided by the examiner; hence, she appears to maintain the opinions and rationale stated in her August 2013 report.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder, to include depressive disorder.  In that regard, the weight of the evidence in this case does not show that the Veteran's current depressive disorder is related in any way to the psychiatric symptoms that he experienced during his active duty service, or to any other injury or illness sustained by the Veteran during his active duty service.

Initially, to the extent that the Veteran's testimony and assertions suggest that he has continuously experienced his depression since his active duty service, such an assertion would not be credible and therefore does not carry significant probative weight.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

In view of the foregoing law, the Veteran would be competent to report when his symptoms of depression began and how long he has experienced these symptoms.  The Board points out that any assertions of continuity of psychiatric symptoms would be inconsistent with the separation examination records from July 1968, which show that the Veteran expressly denied having any symptoms at that time and that a clinical psychiatric examination did not indicate any abnormalities.  Certainly, the Board may expect that any subjective complaints or objective findings of any psychiatric abnormalities would be memorialized in the July 1968 separation examination report.  Moreover, there is no indication in the record that the assembled service treatment records are incomplete.  Thus, in the absence of any noted psychiatric complaints or findings, there is simply no basis in the record for determining that the Veteran was experiencing psychiatric symptoms at the time of his separation from service.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, and as noted by the VA examiner in her August 2013 report, the Veteran did not seek or receive any psychiatric treatment until 2007.  Indeed, the Veteran has admitted that he was not even aware that he was depressed until he began seeking VA treatment in 2007; a statement which would appear to suggest that he did not note any psychiatric symptoms prior to that time.  In view of the same, in conjunction with the absence of any psychiatric symptoms at the time of the Veteran's separation from service, the Board finds that any assertion that the Veteran continuously experienced psychiatric symptoms dating back to his active duty service is not credible and not entitled to probative weight.

As noted above, the Veteran's VA social worker opined in a January 2009 record that the Veteran's depression was related to his "military experiences."  However, this opinion appears to be based solely upon the Veteran's reported history, and in that regard, it is unclear from the opinion as to whether the Veteran's social worker considered the absence of psychiatric symptoms at the time of the Veteran's separation from service, the apparent absence of psychiatric symptoms in the period from the Veteran's separation through 2007, the Veteran's apparent ability to function during that time, the effect of the Veteran's injuries from his post-service motor vehicle accidents, and the effect of his medically caused retirement from his job as a bus driver.  Moreover, the Board does not find that any implied or express assertions of continuity of psychiatric symptoms since the Veteran's service are credible.  Hence, to the extent that the Veteran's social worker may have also relied upon such assertions to form her opinion, her opinion would itself be based upon an unsubstantiated and inaccurate understanding of the Veteran's history.  For the foregoing reasons, the Board is not inclined to assign significant probative weight to the favorable January 2009 opinion.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that in assessing medical opinions, the physician's failure to provide a basis for the stated opinion goes to the weight or credibility of the evidence in the adjudication of the merits); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators).  

By contrast, the VA examiner's negative August 2013 opinion is supported by a complete discussion which reflects the relevant facts and evidence and a full and accurate understanding of the Veteran's psychiatric history that is consistent with the facts shown in the record.  In view of the same, the Board is inclined to assign far greater probative weight to these opinions than it does to the August 2002 opinion.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board's duty is to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, may favor one medical opinion over another).

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder, and this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


